Name: Commission Implementing Decision (EU) 2018/911 of 25 June 2018 laying down interim protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (notified under document C(2018) 4071) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: international trade;  means of agricultural production;  regions of EU Member States;  agricultural activity;  agricultural policy;  animal product;  Europe
 Date Published: 2018-06-26

 26.6.2018 EN Official Journal of the European Union L 161/67 COMMISSION IMPLEMENTING DECISION (EU) 2018/911 of 25 June 2018 laying down interim protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (notified under document C(2018) 4071) (Only the Bulgarian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Peste des petits ruminants (PPR) is a severe viral disease of small ruminants, namely sheep and goats, which is transmitted primarily via direct contact. Morbidity and mortality due to PPR can be very high, especially in areas where PPR occurs for the first time, and cause serious economic impact to the agricultural sector. PPR is not transmissible to humans. PPR is endemic in many countries of Africa, the Middle East and Asia, and it is of great concern for animal health and welfare. (2) Council Directive 92/119/EEC (3) lays down general measures to be taken for the control of certain animal diseases, including PPR. These include control measures to be taken in the event of the suspicion and the confirmation of PPR in a holding. These control measures also include the establishment of protection and surveillance zones around outbreaks and other additional measures to control the spread of that disease. (3) In accordance with Article 14.7.7 of the Terrestrial Animal Health Code (the Code), Edition 2017, of the World Organisation for Animal Health (OIE) (4), when a PPR outbreak or PPRV infection occurs in a PPR-free country or zone and when a stamping-out policy is practised, the recovery period shall be six months after the slaughter of the last case provided that Article 14.7.32 of that Code has been complied with. (4) On 23 June 2018, Bulgaria notified the Commission and the other Member States of three outbreaks of PPR in small ruminant holdings in the municipality of Bolyarovo, in the region of Yambol in Bulgaria. (5) Bulgaria has taken the control measures provided for in Directive 92/119/EEC, and in particular the stamping out of infected herds, and the establishment of protection and surveillance zones around the outbreaks as provided for in that Directive. Surveillance has also been intensified in the municipalities neighbouring the affected zones, as well as in the municipalities located along the border of the Union with third countries not free of PPR. (6) In addition to the measures provided for in Directive 92/119/EEC, it is necessary to take interim protection measures to prevent the spread of PPR. Accordingly, in order to prevent the spread of PPR to other areas of Bulgaria, and to other Member States and third countries, particularly through trade in small ruminants and their germinal products, the dispatch of consignments of small ruminants and the placing on the market of certain products derived from small ruminants, should be controlled. (7) Pending the meeting of the Standing Committee on Plants, Animals, Food and Feed and in collaboration with the Member State concerned, the Commission should take interim protective measures relating to peste des petits ruminants in Bulgaria. (8) The situation shall be reviewed at the next meeting of the Standing Committee on Plants, Animals, Food and Feed, and the measures adapted where necessary, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down interim protection measure to prevent the spread of peste des petits ruminants in the Union. It applies to small ruminants, and to the semen, ova and embryos of those animals, as well as certain commodities of those animals. Article 2 1. For the purposes of this Decision, the following definitions shall apply: (a) small ruminants: means any animal of the ovine or caprine species; (b) unprocessed animal by-products: means animal by-products as defined in point (1) of Article 3 of Regulation (EC) No 1069/2009 of the European Parliament and of the Council (5); 2. In addition, the definitions set out in Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (6) shall apply. Article 3 Bulgaria shall prohibit the dispatch of the following commodities from the region of Yambol to other parts of Bulgaria, to other Member States and to third countries: (a) small ruminants; (b) semen, ova and embryos of small ruminants. Article 4 1. Bulgaria shall prohibit the placing on the market outside the region of Yambol of the following commodities produced from small ruminants coming from the region of Yambol: (a) fresh meat; (b) minced meat and meat preparations produced from the meat referred to in point (a); (c) meat products and treated stomachs, bladders and intestines for human consumption produced from the meat referred to in point (a), other than those which have undergone a treatment to eliminate certain animal health risks in accordance with Annex III to Council Directive 2002/99/EC (7); (d) raw milk and dairy products, other than those that have undergone a treatment in hermetically sealed containers with an F0 value of 3,00 or more, as described in Annex III to Directive 2002/99/EC; (e) products containing the commodities referred to in points (a) to (d), (f) unprocessed animal by-products. 2. By way of derogation from the prohibition laid down in paragraph 1(f), the competent authority may authorise the dispatch of unprocessed animal by-products under official supervision destined for processing or disposal in a plant approved by it for that purpose within the territory of Bulgaria in accordance with the provision of Article 4(4) of Regulation (EC) No 1069/2009. Article 5 This Decision shall apply until 23 December 2018. Article 6 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 25 June 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69). (4) http://www.oie.int/index.php?id=169&L=0&htmfile=chapitre_ppr.htm (5) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (6) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (7) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11).